DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claim 2, line 7, Examiner suggests adding an “and” after the semicolon.
Claim 12, line 6, Examiner suggests adding an “and” after the semicolon.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al., “Improving the Robustness of Deep Neural Networks via stability Training”.
 	Regarding claim 1, Zheng discloses a noisy image classification device (Abstract; fig. 4; stability training method to stabilize deep networks against small input distortions that result from varies types of common image processing), comprising: 
 	a processor (Abstract; image processing implies there is a processor); 
 	camera circuitry (fig.3; Section: 3.2. Sampling perturbed images – Sampling using Gaussian noise; generate perturbed versions (x’) of a clean image (x) implies there is a camera circuitry); and 
 	a memory containing a noisy image classification application (fig. 4; Section: 4.1. Network; Inception module or application is stored in memory within the convolutional neural network), where the noisy image classification application directs the processor to: 
 		obtain image data describing a first image taken of a second image using the camera circuitry, where the second image was produced by a medical imaging device, and where the first image is a noisy version of the second image (fig.3; Section: 3.2. Sampling perturbed images – Sampling using Gaussian noise; generate perturbed versions (x’) (i.e., first image) of a clean image (x) (i.e., second image) to evaluate the stability objective); 
 		classify the image data using a neural network trained to be robust to noise (fig. 4 and Table 4; Section: 4.1. Network – 4.2. Distortion types and Section: 5.3. Image classification; convolutional neural network is used for the classification task and as a main component in the triplet ranking network; Classification performance on both the original and transformed copies (i.e., perturbed versions (x’)) of the evaluation datasets); 
 		generate an investigation recommendation based on the classification (Table 3; Section 5.2.1. Experimental results; the results show that applying stability training improves the ranking score on both original and transformed versions of the evaluation dataset); and 
 		provide the investigation recommendation via a display (Table 3; Section 5.2.1. Experimental results; the results are displayed showing that applying stability training improves the ranking score on both original and transformed versions of the evaluation dataset).
 	Regarding claim 2, the noisy image classification device of claim 1, Zheng further discloses wherein the neural network is a specialist neural network (fig. 4; Section: 4.1. Network), and the specialist neural network was trained using a training device directed to: 
 	obtain a ground truth set of image data (figs. 3-4; Section: 3.1. Stability objective; reference training images); 
 	augment the ground truth set of image data (figs. 3-4; Section: 3.2. Sampling perturbed images x’; distorted training images); 
 	train a plurality of neural networks using the augmented set of image data (fig. 4; Section: 1: Introduction, 5th paragraph; train neural networks with distorted copies of the input); 
 	perform a calibration on neural networks in the plurality trained neural networks (fig. 4; Section: 1: Introduction, 5th paragraph; stabilize training of neural networks with distorted copies of the input); 
 	train the specialist neural network using the plurality of calibrated neural networks (fig. 4; Section: 4. Implementation; the convolutional neural network is stability trained using distorted or perturbed copies of the input).
 	Regarding claim 3, the noisy image classification device of claim 2, Zheng further discloses wherein to augment the ground truth set of image data, the training device uses a noisy image classification system (figs. 3-4; Section: 3.2. Sampling perturbed images x’ and Section: 4.2. distortion types).
 	Regarding claim 4, the noisy image classification device of claim 3, Zheng further discloses wherein the noisy image classification system comprises synchronization circuitry to: 
 direct a training image source to display a training image (fig. 3; Section: 3.1. Stability objective); 
 	direct a camera to capture image data describing the training image (fig. 3; Section: 3.2. Sampling perturbed images x’); and 
 direct a training device to store the captured image data with metadata describing the training image (fig. 3; Section 5.1. Near-duplicate detection- Near-duplicate evaluation dataset; images are collected and stored).
 	Regarding claim 8, the noisy image classification device of claim 1, Zheng further discloses wherein the investigation recommendation comprises an estimated diagnosis (Table 3; Section 5.2.1. Experimental results).
 	Regarding claim 10, the noisy image classification device of claim 1, Zheng further discloses wherein the image data comprises a time series of sequential images (fig. 2; Section: 1. Introduction; video frames).
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., “Improving the Robustness of Deep Neural Networks via stability Training” in view of Hsieh et al., US 2018/0144466.
 	Regarding claim 5, the noisy image classification device of claim 1, Zheng does not explicitly disclose wherein the medical imaging device is an X-ray as claimed.
 	However, Hsieh discloses X-Ray machine (para 0047).
 	Therefore, taking the combined disclosures of Zheng and Hsieh as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate X-Ray machine as taught by Hsieh into the invention of Zheng for the benefit of diagnosing and treating diseases (Hsieh: para 0047).
 	Regarding claim 6, the noisy image classification device of claim 1, Zheng does not explicitly disclose wherein the medical imaging device is an electrocardiogram machine as claimed.
 	However, Hsieh discloses an electrocardiography (ECG or EKG) device (para 0121).
	Therefore, taking the combined disclosures of Zheng and Hsieh as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrocardiography (ECG or EKG) device as taught by Hsieh into the invention of Zheng for the benefit of diagnosing and treating diseases (Hsieh: para 0047).
 	Regarding claim 7, the noisy image classification device of claim 1, Zheng does not explicitly disclose wherein the investigation recommendation comprises a heat map as claimed.
 	However, Hsieh discloses a heat map (para 0179).
 	Therefore, taking the combined disclosures of Zheng and Hsieh as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heat map as taught by Hsieh into the invention of Zheng for the benefit of visualizing how the patient fits or does not fit with trends, characteristics, indicators, etc., for a particular disease or condition (Hsieh: para 0179).
 	Regarding claim 9, the noisy image classification device of claim 1, Zheng does not explicitly disclose wherein the noisy image classification device is a smartphone as claimed.
 	However, Hsieh discloses a smart phone (fig. 32; para 0273).
 	Therefore, taking the combined disclosures of Zheng and Hsieh as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a smart phone as taught by Hsieh into the invention of Zheng for the benefit of implementing the learning and improvement factories (Hsieh: para 0275).
	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons. 
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Ciller Ruiz et al., US 2020/0234080 discloses a method of training a neural network for reducing noise in an image.
 	Tong et al., US 2020/0074234 discloses methods and systems facilitate the training of a noise-robust deep learning network that is sufficiently robust in the recognition of objects in images having extremely noisy elements.
 	Bagherinezhad et al., US 2019/0325269 discloses systems and methods are disclosed for training neural networks using labels for training data that are dynamically refined using neural networks and using these trained neural networks to perform detection and/or classification of one or more objects appearing in an image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665